DETAILED ACTION
This Office Action is in response to RCE filed July 22, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7-9, 11-14 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Regarding claims 1 and 17, Applicants originally disclosed in paragraph [0087] of current application that “The first metal line 310 may be formed to have the same width substantially the same as a width of the sealing member (emphasis added)” as recited on lines 8-9 of the amended claim 1, and “a width of the first part of the metal line being substantially the same as a width of the sealing member (emphasis added)” as recited on lines 8-9 of the new claim 17, because (a) the phrase “substantially the same” is broader than the phrase “the same” in its scope, and (b) therefore, not only the configuration shown in Figs. 3A and 3B where the width of the first metal line 310 is smaller than the width of the sealing member 300 but also a configuration where the width of the first metal line is larger than the width of the sealing member can be a configuration where “a width of the first metal line” is “substantially the same as a width of the sealing member” as recited on lines 8-9 of the amended claim 1, and “a width of the first part of the metal line” is “substantially the same as a width of the sealing member” as recited on lines 8-9 of the new claim 17.  Claims 2, 7-9 and 11-14 depend on claim 1, and therefore, claims 2, 7-9 and 11-14 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

substantially the same as a width of the sealing member (emphasis added)” recited on lines 8-9 of the amended claim 1, and “a width of the first part of the metal line being substantially the same as a width of the sealing member (emphasis added)” recited on lines 8-9 of the new claim 17 implies, because (a) as discussed above under the 35 USC 112(a) rejection, Applicants did not originally use or define the phrase “substantially the same”, and (b) therefore, the combined teachings of the prior art references of Nagaoka et al. and Cho et al. would still disclose the limitation “a width of the first metal line being substantially the same as a width of the sealing member”, and “a width of the first part of the metal line being substantially the same as a width of the sealing member”, depending on how the phrase “substantially the same” is interpreted.  Claims 2, 7-9 and 11-14 depend on claim 1, and therefore, claims 2, 7-9 and 11-14 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 7-9, 11-14 and 17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (US 9,664,952) in view of Cho et al. (US 2015/0102293)
Regarding claim 1, Nagaoka et al. disclose a display apparatus (Title) comprising: a display substrate (31A in Fig. 7); a display (35; liquid crystal display element) (col. 9, lines 11-12) on the display substrate, the display comprising a display device (portion or entirety of liquid crystal display element 35); a sealing substrate (32A) on the display substrate; a sealing member (41; sealing layer) (col. 7, lines 12-13) bonding the display substrate and the sealing substrate, the sealing member surrounding the display; a first metal line (inner uneven structure 43) (col. 8, lines 63-64) entirely beneath the sealing member and surrounding the display (35), a width of the first metal line being substantially the same as a width of the sealing member, because as discussed above under the 35 USC 112(a) and (b) rejections, Applicants did not originally disclose or define what the phrase “substantially the same” refers to, and how close the width of the first metal line and the width of the sealing member should be to be referred to be “substantially the same”; a second metal line (middle or outer uneven structure 43) on the display substrate (31A) and spaced apart from the first metal line, the second metal line being arranged outside an outer edge of, and spaced apart from, the sealing member (41) in a direction away from a display area in a plan view; and one or more insulating layers (layers including 42; moisture-proof material and 32B; black layer formed of resin) (col. 7, lines 6-8 and 43-51), wherein a portion of one of 
Nagaoka et al. differ from the claimed invention by not comprising one or more connectors connecting the first metal line and the second metal line with each other.
Nagaoka et al. further disclose that the uneven structures 43 can have an exemplary ladder pattern (Fig. 9) (col. 9, lines 58-63).
Further, Cho et al. disclose a display apparatus (Figs. 2, 3 and 5) comprising a display substrate (110 in Figs. 3 and 5B), a display (device within sealing material 310) on the display substrate, the display comprising a display device, a sealing substrate (500) on the display substrate, a sealing member (310) bonding the display substrate and the sealing substrate, the sealing member surrounding the display (Fig. 2), a first metal line (inner line portion of 320 or 330 along up and down direction in Fig. 5A) ([0125]), a second metal line (outer line portion of 320 or 330 along up and down direction in Fig. 5A) on the display substrate (110) and spaced apart from the first metal line, one or more connectors (middle portion between inner and outer line portion of 320 or 330) connecting the first metal line and the second metal line with each other.
Since both Nagaoka et al. and Cho et al. teach a display apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the uneven structures 43 disclosed by Nagaoka et al. can have a ladder pattern disclosed by Cho et al., because (a) the pattern shown in Fig. 5 of Cho et al. looks more like a ladder than the parallel metal lines shown in Fig. 9 of Nagaoka et 
Regarding claim 2, Nagaoka et al. in view of Cho et al. further disclose that the second metal line (middle or outer 43) comprises a first portion extending in a lengthwise direction of the display (Fig. 9 of Nagaoka et al.) and a second portion extending in a widthwise direction of the display (portion of 320 between two adjacent 320a or portion of 330 between two adjacent 330a in Fig. 5A along up and down direction in Cho et al.).
Regarding claim 7, Nagaoka et al. in view of Cho et al. differ from the claimed invention by not further disclosing that the display comprises a thin film transistor comprising a gate electrode, a source electrode, and a drain electrode, and a capacitor comprising a plurality of capacitor electrodes; and the first metal line and the second metal line are on a same layer as any one of the gate electrode, the source electrode, the drain electrode, and the plurality of capacitor electrodes.
Cho et al. further disclose that the display comprises a thin film transistor (TFT in Fig. 3) comprising a gate electrode (114), a source electrode (116), and a drain electrode (117), and a capacitor ([0059] and [0089]) inherently comprising a plurality of capacitor electrodes, because a capacitor needs at least two electrodes to function as a capacitor, and the first metal line and the second metal line are on a same layer as any one of the gate electrode, the source electrode, the drain electrode, and the plurality 
Since both Nagaoka et al. and Cho et al. teach a display apparatus, it would have been obvious ton one of ordinary skill in the art before the effective filing date of the claimed invention that the display disclosed by Nagaoka et al. can comprise the display structure disclosed by Cho et al., because the display structure disclosed by Cho et al. including the thin film transistor and the capacitor has been commonly employed in forming a display apparatus to control a display element of the display apparatus.
Regarding claim 8, Cho et al. further disclose that the first metal line (inner line portion of 320 or 330 along up and down direction in Fig. 5A) and the second metal line (outer line portion of 320 or 330 along up and down direction in Fig. 5A) comprise a same material as a material in any one of the gate electrode, the source electrode, the drain electrode, and the plurality of capacitor electrodes, because the first metal line 320 and the second metal line 330 of Cho et al. are formed together with the gate electrode 114 as shown in Fig. 3.
Regarding claims 9 and 11, Nagaoka et al. further disclose for the display apparatus of claim 1 that the first metal line (inner 43) is arranged between two of the one or more insulating layers (42; moisture-proof material and 32E; overcoat layer) (col. 9, lines 26-27), because the preposition “between” does not necessarily suggest “directly between” (claim 9), wherein the first metal line (inner 43) and the second metal line (middle or outer 43) are at a same layer (claim 11).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first metal line can be spaced from the second metal line by 30 µm or more, because (a) the distance between the first and second metal line depends on the width of the first metal line 320 or the second metal line 330 of Cho et al., which should be optimized to improve effective seal width ([0066] of Cho et al.), (b) the distance between the first and second metal line would also depend on the overall lateral size of the display apparatus, and thus when the display apparatus is large, the distance between the first and second metal line would also increase, and thus can overlap with the claimed range, and (c) the claim is prima facie obvious without showing that the claimed range of the separation between the first metal line and the second metal line achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Cho et al. further disclose that the sealing member (310 in Fig. 5B) comprises glass frit ([0103] and [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the sealing member can comprise glass frit, because glass frit has been one of the most commonly employed sealing member materials in forming a display apparatus due to its low cost and ease of manufacturing process. 
Regarding claim 14, Nagaoka et al. in view of Cho et al. differ from the claimed invention by not showing that the display device is an organic light-emitting device comprising a first electrode, an intermediate layer comprising an organic light-emitting layer, and a second electrode consecutively stacked on one another, respectively.
Nagaoka et al. further disclose an organic light-emitting device (Figs. 27-30), comprising a first electrode (38A; first electrode in Fig. 30), an intermediate layer comprising an organic light-emitting layer (38B; organic layer), and a second electrode (38E; second electrode layer) consecutively stacked on one another, respectively.
In addition, Cho et al. further disclose that the display device is an organic light-emitting device (OLED in Fig. 3) comprising a first electrode (221), an intermediate layer (220) comprising an organic light-emitting layer, and a second electrode (222) consecutively stacked on one another, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the display device can be an organic 
Please refer to the explanations of the corresponding limitations above.
Regarding claim 17, Nagaoka et al. disclose a display apparatus (Title) comprising: a display substrate (31A in Fig. 7); a display (35) on the display substrate, the display comprising a display device; a sealing substrate (32A) on the display substrate; a sealing member (41) bonding the display substrate and the sealing substrate, the sealing member surrounding the display; a first part of a metal line (inner uneven structure 43) entirely beneath the sealing member and surrounding the display, a width of the first part of the metal line being substantially the same as a width of the sealing member, please refer to the 35 USC 112(a) and (b) rejections above; a second part of the metal line (middle or outer uneven structure 43) on the display substrate and spaced apart from the first part of the metal line, the second part of the metal line being arranged outside an outer edge of, and spaced apart from, the sealing member in a direction away from a display area in a plan view; and one or more insulating layers, wherein a portion of one of the insulating layers is arranged above the first part of the metal line and the second part of the metal line.
Nagaoka et al. differ from the claimed invention by not comprising one or more connecting parts connecting the first part of the metal line and the second part of the 
Nagaoka et al. further disclose that the uneven structures 43 can have an exemplary ladder pattern (Fig. 9) (col. 9, lines 58-63).
Further, Cho et al. disclose a display apparatus (Figs. 2, 3 and 5) comprising a display substrate (110 in Figs. 3 and 5B), a display (device within sealing material 310) on the display substrate, the display comprising a display device, a sealing substrate (500) on the display substrate, a sealing member (310) bonding the display substrate and the sealing substrate, the sealing member surrounding the display (Fig. 2), a first metal line (inner line portion of 320 or 330 along up and down direction in Fig. 5A) ([0125]), a second metal line (outer line portion of 320 or 330 along up and down direction in Fig. 5A) on the display substrate (110) and spaced apart from the first metal line, one or more connectors (middle portion between inner and outer line portion of 320 or 330) connecting the first metal line and the second metal line with each other.
Since both Nagaoka et al. and Cho et al. teach a display apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the uneven structures 43 disclosed by Nagaoka et al. can have a ladder pattern disclosed by Cho et al., because (a) the pattern shown in Fig. 5 of Cho et al. looks more like a ladder than the parallel metal lines shown in Fig. 9 of Nagaoka et al., (b) the ladder pattern shown in Fig. 5 of Cho et al. appears to be a combination of the patterns shown in Figs. 9 and 10 of Nagaoka et al., and (c) the combined display apparatus would better prevent moisture from getting into the display, which would improve performance and lifetime of the display device.


Allowable Subject Matter
Claims 15 and 16 are allowed, because Nagaoka et al. in view of Cho et al. do not disclose “a width of the first metal line being greater than a width of the second metal line” recited in claim 15.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection, especially because the amended claim 1 and the new claim 17 fail to comply with the written description requirement and are also indefinite as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

January 25, 2022